Citation Nr: 1640700	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of left knee flexion associated with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 24, 2015, for left knee instability.

3.  Entitlement to a rating in excess of 30 percent on and after March 24, 2015, for left knee instability.


REPRESENTATION

The Veteran is represented by:  Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  These matters were before the Board in December 2014 and March 2016, at which times they were remanded for additional development.  After the issuance of an April 2016 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for limitation of left knee flexion associated with degenerative joint disease, he was provided VA examinations in September 2010, December 2013, and March 2015.  Nonetheless, subsequent to the VA knee examinations, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. 

Additionally, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases; however, these separate ratings are only appropriate provided that any separate rating is based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Further, if, as in the Veteran's case, a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59 (2016).  See VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  As such, the Board finds that the Veteran's claim of entitlement to rating in excess of those already assigned to his left knee instability are inextricably intertwined with his claim of entitlement to an initial rating in excess of 10 percent for limitation of left knee flexion due to degenerative joint disease.  Consequently, remanding all of the above-captioned claims is warranted for contemporaneous adjudication.

Finally, in May 2016, the Veteran submitted a statement wherein he states that he does not disagree with the 30 percent rating assigned to his service-connected left knee instability due to degenerative joint disease, but does not specifically state that he would like to withdraw his appeal.  As such, while these claims are in remand status, the AOJ should contact the Veteran in order to obtain clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in order to obtain clarification as to whether he wishes to withdraw his claim of entitlement to a rating in excess of 30 percent, on and after March 24, 2015, for his service-connected left knee instability due to degenerative joint disease as he alludes to in his May 2016 statement in support of his claim.

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

The AOJ must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the electronic claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the electronic claims file must indicate whether the notification letter was returned as undeliverable.

4.  After the above has been completed, the AOJ should re-adjudicate the Veteran's claims.  In so doing, the AOJ must consider whether separate ratings are warranted for the Veteran's limitation of left knee flexion, limitation of left knee extension, and/or left knee instability, throughout the pendency of this appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  The AOJ should then return the appeal to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

